
It is a great 
satisfaction for Brazil, which has the honour and 
privilege of opening this debate, to have as the President 
of this session of the General Assembly a son of Africa. 
As Brazilians we are united by ties of history, culture 
and friendship with the African continent, whose 
legacy was and always will be decisive for my country’s 
national identity.

I open this general debate on the eve of elections 
in Brazil that will determine the President of the 
Republic, State governors and a significant portion of 
our Congress. Those elections represent the celebration 
of a democracy we achieved almost 30 years ago, after 
two decades of dictatorial rule. Through democracy we 
also advanced towards the country’s economic stability.

During the past 12 years in particular, we have 
consolidated those achievements by building an 
inclusive society based on equal opportunity. The great 
transformation to which we are committed has resulted 
in a modern economy and a more egalitarian society. At 
the same time it has required strong civic participation, 


respect for human rights and a sustainable vision of 
development. Lastly, it has also required an engagement 
on the world stage characterized by a multilateral 
approach, respect for international law, the quest for 
peace and a culture of solidarity.

A few days ago, the Food and Agriculture 
Organization of the United Nations announced that 
Brazil is no longer on the World Hunger Map. That 
transformation is the result of economic policies that 
have generated 21 million jobs, raised the minimum 
wage and increased its purchasing power by 71 per cent 
in the past 12 years. Those policies have also reduced 
inequality. Since 2003, 36 million Brazilians have been 
lifted out of extreme poverty, 22 million of them during 
my Administration alone. Social policies and income- 
transfer programmes, coordinated within our plan for a 
Brazil without extreme poverty, have also contributed 
to those results. On the health-care front, we have been 
able to meet our target for reduced child mortality 
before the deadline set by the Millennium Development 
Goals.

We have also made access to basic primary and 
middle-school education universally available, and we 
are now pursuing the same goal for secondary education. 
We are equally committed to enhancing the quality of 
education by, inter alia, improving curriculums and 
raising the profile of teachers. Vocational education 
has made strides, with the creation of hundreds of new 
schools and the professional training and development 
of 8 million young people over the past four years. 
There has been an unprecedented expansion of higher 
education, with the establishment of new publicly 
funded universities and of scholarships and financial 
aid that has given 3 million students access to private 
universities. Affirmative-action policies have enabled 
poor, black and indigenous students to enrol in 
universities on a massive scale.

Finally, our efforts to tackle the challenges 
of building a knowledge-based society have led 
to the creation of a programme known as Science 
Without Borders, which has sent more than 100,000 
undergraduate and graduate students to the world’s 
best universities. Through a presidential initiative, our 
National Congress has enacted legislation allocating 
to education 75 per cent of the royalties earned from 
pre-salt oil exploration and 50 per cent of the social 
fund generated by pre-salt oil revenues, with 25 per 
cent of pre-salt oil exploration royalties going to health 
care. We will thus be able to transform finite resources 
such as oil and gas into permanent assets — education, 
science and technology, and innovation. That will be 
our passport to the future.

We have not neglected fiscal discipline and 
monetary stability, and we have striven to protect 
Brazil from external volatility. We were thus able to 
overcome the challenges arising from the major global 
economic crisis, triggered in 2008 by the collapse of 
Lehman Brothers, which subsequently developed into 
national sovereign debt crises affecting many countries. 
We resisted its worst consequences — unemployment, 
wage depreciation, erosion of social rights and 
stalled investment. We followed through with income 
distribution by stimulating growth and employment and 
maintaining our investment in infrastructure. Brazil 
jumped from the thirteenth- to the seventh-largest 
economy in the world. Our per capita income more than 
tripled, and inequality fell sharply. In 2002, more than 
half of Brazil’s population was poor or living below the 
poverty line; today three out of every four Brazilians 
are firmly in the middle-class and upper-income 
ranges. During the economic crisis, when hundreds of 
millions around the world were left unemployed, Brazil 
created 12 million new jobs. In addition, we became 
a primary destination for foreign investment, and we 
resumed our investment in infrastructure through 
strong partnerships with the private sector.

All of those gains have occurred within the context 
of a sound fiscal environment. We have reduced our 
net ratio of public debt to gross domestic product 
(GDP) from about 60 per cent to 35 per cent. Our gross 
external debt in relation to GDP fell from 42 per cent 
to 14 per cent. Our international reserves increased 
tenfold, making Brazil an international creditor. Our 
annual inflation rate has also remained within the 
maximum and minimum range fixed by our current 
national targets.

Although we have managed to fend off the most 
harmful consequences of the global crisis, we have 
nonetheless been acutely affected by it in the past 
few years, owing to the persistence all over the world 
of substantial economic difficulties that have had a 
negative effect on our growth. Here I would like to 
reiterate what I said at the opening of last year’s general 
debate (see A/68/PV.5). It is vital and urgent that we 
restore the momentum of the global economy, which 
should work to drive investment and international 
trade and reduce inequalities between countries, and 
not become a factor that ultimately slows economic 


development and income distribution in society as a 
whole.

Regarding international trade, there must be a 
unanimous commitment to an action plan leading to the 
conclusion of the Doha Round. It is also imperative that 
we end the disparity between the growing importance 
of developing countries to the global economy and their 
insufficient representation and participation in the 
decision-making processes of international financial 
institutions such as the International Monetary 
Fund and the World Bank. The delay in expanding 
developing countries’ voting rights in those institutions 
is unacceptable. The risk to those institutions is that 
could lose their legitimacy and effectiveness.

In July Brazil had the pleasure of hosting the 
sixth Summit of the BRICS countries, namely, Brazil, 
Russia, India, China and South Africa. We welcomed 
their leaders in a fraternal and fruitful meeting that 
pointed to important possibilities for the future. We 
signed agreements establishing a new development 
bank and a contingent reserve arrangement. The bank 
will cater to the infrastructure financing needs of the 
BRICS and other developing countries. The contingent 
reserve arrangement will protect them from financial 
volatility. Each instrument will have a capital injection 
of $100 billion.

The current generation of world leaders — our 
generation — is also being called on to deal with significant 
challenges to peace, collective security and the 
environment. We have been unable either to solve old 
disputes or to prevent new threats. It is impossible to 
eliminate the underlying causes of conflict through the 
use of force. That has been made clear by the persistence 
of the Palestine question, the systematic massacre of 
the Syrian people, the tragic national fragmentation of 
Iraq, the serious insecurity in Libya, the conflicts in the 
Sahel and the clashes in Ukraine. Instead of leading to 
peace, every military intervention has worsened those 
conflicts. We are witnessing the tragic proliferation 
of civilian victims and humanitarian disasters. We 
cannot allow such barbaric acts to increase and violate 
our ethical, moral and civilizational values. Nor can 
we remain indifferent to the spread of the Ebola virus 
in West Africa. We therefore support the Secretary-
General’s proposal to establish a United Nations 
Mission for Ebola Emergency Response. Brazil is 
solidly in favour of it.

The Security Council has had some difficulties 
in promoting peaceful solutions to those conflicts. 
To overcome such stalemates, a genuine reform of 
the Council will be required, a process that has been 
dragging on for quite some time. The coming seventieth 
anniversary of the United Nations, in 2015, appears to 
be an occasion conducive to achieving the progress 
that the situation currently calls for. I am quite certain 
that we all understand the serious risks arising from 
paralysis and inaction in the Security Council. A more 
representative and legitimate Security Council would 
also be more effective.

I wish to underscore that we cannot possibly remain 
indifferent to the Israeli-Palestinian crisis, particularly 
after the recent dramatic events in Gaza. We condemn 
the disproportionate use of force that has strongly 
victimized the civilian population, especially women 
and children. The conflict must be properly resolved, 
not precariously managed, as has been the case up to 
now. Effective negotiations between the parties must 
ultimately lead to a two-State solution with Palestine 
and Israel living side by side in security within 
internationally recognized borders.

Amid so many conflict situations, Latin America 
and the Caribbean seek to face up to the main problem 
that has marked our region for centuries. I am talking 
about social inequality. Democratic roots have become 
stronger, and the demand for more just, inclusive and 
sustainable growth has grown ever stronger. Through 
the Union of South American Nations, the Common 
Market of the South, and the Community of Latin 
American and Caribbean States, integration efforts 
have made tremendous headway.

Climate change is one of the greatest challenges of 
our times. To overcome that challenge, we need a sense 
of urgency, political courage and a keen understanding 
that actors have to contribute according to the 
principles of equity and common but differentiated 
responsibilities. The recent Climate Summit, which was 
convened in a very timely manner by the Secretary-
General, further invigorated negotiations at the level of 
the United Nations Framework Convention on Climate 
Change.

The Brazilian Government will strive to ensure 
that the outcome of the negotiations will lead to a 
balanced, fair and effective agreement. Brazil has been 
doing its part to face up to the challenge of climate 
change. In 2009, during the Copenhagen Conference, 
we committed to a voluntary reduction of 36 to 39 per 
cent of our projected emissions by 2020. Between 2010 
and 2013, we avoided releasing into the atmosphere an 


average of 650 million tons of carbon dioxide every 
year. Throughout those years, we achieved the lowest 
deforestation rates in our history. In the past decade, 
we have reduced deforestation by 79 per cent, without 
giving up our agenda of economic development and 
social inclusion.

We have therefore shown that it is possible to 
grow, to include, to preserve and to protect. Such an 
achievement stems from the continuous and steadfast 
commitment of the Brazilian Government, civil society 
and other public and private stakeholders. We hope 
that developed countries, which have not only the 
legal but also a political obligation to lead by example, 
will unequivocally and concretely demonstrate their 
commitment to combat this problem that affects us all.

At the United Nations Conference on Sustainable 
Development in Rio de Janeiro, we were proud to set 
the foundations for a new development agenda, based 
on sustainable development goals applicable to both 
developing and developed nations. It will be crucial 
for us to identify the means of implementation that 
correspond to the magnitude of the challenges that we 
have committed ourselves to overcoming. We must be 
ambitious when it comes to financing, cooperation, 
national capacity-building and technology transfer, 
especially to ensure that the least developed countries 
benefit. Let me underscore, in that context, the need to 
establish a mechanism for the development, transfer and 
dissemination of clean, environmentally sustainable 
technologies.

In addition to sustainable development and peace, 
the international order that we seek to build must be 
anchored on fundamental values. Among those values, 
emphasis should be put on efforts to combat all forms 
of discrimination and exclusion. We have a clear-cut 
commitment to the empowerment of women in the 
labour market, liberal professions, entrepreneurship, 
political activity and access to education, among others. 
My Administration has tirelessly fought violence 
against women in all its forms. We consider the twenty-
first century to be the century of women.

By the same token, the promotion of racial equality 
seeks to compensate Brazilians of African descent for 
the consequences of the centuries of slavery to which 
they were subjected. Today, those Brazilians account 
for more than half of our population. We owe them our 
rich and permanent legacy of cultural, religious and 
human wealth and values. For us, racial miscegenation 
is a matter of pride. Racism is not only a heinous and 
extremely serious crime, but it is also a scourge that we 
have not hesitated to fight, punish and eradicate.

The same commitment that we have had to combat 
violence against women and African Brazilians, we 
have also had against homophobia. My country’s 
Supreme Court has recognized same-sex civil unions, 
thereby ensuring them the full range of civil rights 
arising therefrom. We firmly believe in the dignity of 
all human beings and in the universal nature of their 
fundamental rights. Those rights must be protected 
from all double standards and all forms of politicization, 
both domestically and internationally.

Yet another fundamental value is the respect for 
public good. We all face a relentless fight against 
corruption. History has shown that there is only one 
correct and efficient way to tackle corruption; that is 
by ending impunity, thereby strengthening institutions 
that oversee, investigate and punish acts of corruption, 
money-laundering and other financial crimes. That is 
a responsibility incumbent upon each Government, a 
responsibility that Brazil has fulfilled by strengthening 
our institutions.

In Brazil, we have designed and built a Government 
transparency portal website that gives citizens access 
to all information on Government spending within 24 
hours after monies are spent. We have also adopted 
a law on access to information, which allows all 
Brazilian citizens the right to access Government 
data, except for that related to the country’s national 
sovereignty. We have strengthened and given autonomy 
to investigators as well as to those in charge of internal 
Government controls. We have passed laws that punish 
not only those who actively engage in corruption but 
also those who passively agree with acts of corruption. 
Strengthening those institutions is absolutely crucial 
for strengthening open and democratic governance. 
Brazil’s recent re-election to the Executive Committee 
of the Open Government Partnership will also allow 
us to contribute to promoting more transparent 
Governments worldwide.

It is essential that measures be taken to effectively 
protect human rights, not only in the real world but 
also in the virtual world, as stated in resolution 68/167 
on privacy in the digital age, adopted by the General 
Assembly in the past year. Brazil and Germany 
promoted an important discussion on the matter in 
2013. We intend to deepen that discussion during this 
sixty-ninth session. For our review of such matters, the 
2013 annual report of the Office of the United Nations 


High Commissioner for Human Rights, published in 
May 2014, can provide significant inputs. In September 
2013, I proposed from this rostrum (see A/68/PV.5) that 
a civil framework be development for the governance 
and use of the Internet, a framework based on the 
principles of freedom of expression, privacy, network 
neutrality and cultural diversity. 

I am pleased to note that the international community 
has, since then, mobilized its efforts to enhance the 
current Internet governance architecture. Brazil’s 
initiative to hold the Global Multistakeholder Meeting 
on the Future of Internet Governance, NETmundial, in 
São Paulo in April was an important step in the process. 
The Meeting brought together stakeholders from 
various regions of the world and from multiple sectors. 
Discussions were held on the principles that should be 
followed and the actions to be undertaken in order to 
ensure that the Internet will continue to develop in an 
open, democratic, free, multisectoral and multilateral 
manner.

The United Nations and its Member States have 
before them today challenges of great magnitude, which 
should be the priorities of this session of the General 
Assembly. The year 2015 must be a turning point. I am 
certain that we will not shy away from fulfilling, with a 
sense of courage and insight, our lofty responsibilities 
to build an international order founded on the promotion 
of peace, sustainable development, poverty eradication 
and the reduction of inequality. Brazil stands ready and 
is fully determined to contribute to that end.

